HOUGH, District Judge
(after stating the facts as above). Tn my opinion these salvors encountered no other than those incurred by all who go to sea; nor was the Norwood herself in any greater peril than she would have been upon her contemplated voyage; neither was any remarkable skill or extreme labor required on the salvors’ part, except from the master of the Norwood, whose watchfulness exceeded that which would have been required of him in the ordinary prosecution of his voyage, and is to be commended.
The peril from which the Sun was rescued was actual, hut not imminently extreme. It is observable that the comparative values of the Sun and the Norwood show a great discrepancy. A smaller vessel would have done the work just as well, but, as was said in La Hesbaye (D. C.) 71 Fed. 743, this does not much affect the question, as no other vessel was at hand. The Norwood is entitled to a generous reward, but not so large as she should receive had she herself been the towing vessel; for it is upon the towing vessel that the greater responsibility rests, and that vessel also runs the greater chance of injury to hull and machinery. The principal considerations, therefore, are the degree of peril from which the Sun was rescued, the value of the salved property, and the amount of time consumed in the service.
Upon a comparison of La Hesbaye, supra, The Wisconsin (D. C.) 30 Fed. 879, and The Alaska (D. C.) 23 Fed. 597, I think a salvage award of $13,500 will be sufficient. For this amount, with $672.38 expenses and costs, libelant may take a decree. Of this award let the master, officers, and crew of the Norwood receive one-fourth in proportion to their wages, the Norwood’s master, however, getting a double share, his extra award to come out of the owner’s three-fourths.